Exhibit 10.3

ADMINISTRATION AGREEMENT

THIS ADMINISTRATION AGREEMENT (this “Agreement”) is made and entered into as of
April 21, 2014, by and between City Office Real Estate Management Inc., a
British Columbia corporation (the “Advisor”) and Second City Capital II
Corporation, a British Columbia corporation (the “Administrator”).

WITNESSETH:

WHEREAS, the Advisor has entered into an advisory agreement (as such agreement
may be amended from time to time, the ‘‘Advisory Agreement”), dated as of
April 21, 2014, among City Office REIT, Inc. (the “Company”), City Office REIT
Operating Partnership, L.P., a Maryland limited partnership (the “Operating
Partnership”), and the Advisor;

WHEREAS, the Administrator desires to provide such services, including
personnel, services and resources, to the Advisor as shall be necessary to
enable the Advisor to perform its duties under the Advisory Agreement; and

WHEREAS, the Advisor desires to pay the Administrator, and the Administrator
desires to receive, a fee for the Administrator’s services hereunder in the
amount specified below.

NOW THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto
hereby agree as follows:

1. Agreement to Provide Services. The Administrator agrees to provide the
Advisor with such personnel, services and resources, and to take all other
commercially reasonable actions, as shall be necessary or advisable to enable
the Advisor to perform all of its duties, obligations and agreements under the
Advisory Agreement.

2. Third Party Beneficiary. The Administrator and the Advisor each understands
and agrees that the provisions of Section 1 of this Agreement are for the direct
benefit of the Company, the Operating Partnership and each of their
subsidiaries, and each of the Administrator and Advisor hereby designates the
Company, the Operating Partnership and each of their subsidiaries as a named
third party beneficiary of this Agreement. The Administrator acknowledges and
agrees that the Company, the Operating Partnership and each of their
subsidiaries shall have, as a non-exclusive remedy, a direct right of action
against the Administrator in the event of any breach by the Advisor of any of
its duties, obligations or agreements under the Advisory Agreement that arise
out of or result from any breach by the Administrator of its obligations
hereunder.

3. Term. This Agreement will terminate upon the termination of the Advisory
Agreement.

4. Fees. As consideration for the performance by the Administrator of its duties
and obligations under this Agreement, the Advisor shall pay the Administrator
fees in an amount equal to the reasonable, documented, out-of-pocket costs and
expenses incurred by the



--------------------------------------------------------------------------------

Administrator in the provision of services, personnel and resources under this
Agreement, plus a mark-up equal to [0.5]% of such costs and expenses. Such fees
shall be payable by the Advisor to the Administrator on a quarterly basis in
cash within ten (10) days after receipt by the Advisor of the last Advisory Fee
payment for each quarter pursuant to the Advisory Agreement. In addition, in the
event the Advisory Agreement is terminated or not renewed, the Advisor will
reimburse the Administrator for any reasonable and documented out-of-pocket
termination costs incurred by the Administrator.

5. Assignments. This Agreement may not be assigned by any party hereto, in whole
or in part, and shall terminate automatically in the event of any such
assignment, unless such assignment is consented to in writing by the other
party; provided, however, that the Administrator may delegate to one or more of
its affiliates performance of any of its responsibilities hereunder so long as
it remains liable for any such affiliate’s performance.

6. Governing Law. The laws of New York shall govern the enforceability and
validity of this Agreement, the construction of its terms and the interpretation
of the rights and duties of the parties.

7. Counterparts. This Agreement may be executed and delivered by the parties to
this Agreement on any number of separate counterparts (including telecopy or
email transmission of scanned image), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.

8. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof; and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9. Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and permitted assigns as provided in
this Agreement.

10. No Joint Venture/Independent Contractor. Nothing herein contained shall be
deemed or construed by the parties hereto, or by any third party, as creating
the relationship of principal and agent or of partnership or of joint venture
between the parties hereto. In the performance of its obligation hereunder, each
party shall be an independent contractor with regard to the other.

11. Headings. The headings contained in this Agreement are for convenience of
reference only and shall not be referred to in connection with the construction
or interpretation of this Agreement.

12. Amendments. This Agreement may not be modified or amended other than by an
agreement in writing signed by the parties hereto; provided that Sections 1, 2,
3, 5 and 12 hereof may not be modified or amended without the prior written
consent of (i) the parties hereto, (ii) the Company and (iii) the Operating
Partnership.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

CITY OFFICE REAL ESTATE MANAGEMENT INC. By:  

/s/ Anthony Maretic

Name:   Anthony Maretic Title:   Vice President SECOND CITY CAPITAL II
CORPORATION By:  

/s/ Ryan Chan

Name:   Ryan Chan Title:   Chief Financial Officer